Citation Nr: 0916704	
Decision Date: 05/05/09    Archive Date: 05/12/09

DOCKET NO.  06-15 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota


THE ISSUE

Entitlement to an initial rating in excess of 20 percent 
disabling for chronic lumbosacral strain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T.R. Bodger, Associate Counsel







INTRODUCTION

The Veteran served on active duty from January 2003 to May 
2004.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2005 rating decision which granted 
service connection for chronic lumbosacral strain and 
assigned a noncompensable rating as of May 6, 2004.  In a 
July 2005 rating decision, the RO increased the Veteran's 
rating from 0 percent to 10 percent as of May 6, 2004.  In 
September 2006, the RO increased the Veteran's rating from 10 
percent to 20 percent as of May 6, 2004.

The Veteran initially brought claims of service connection 
for left thumb, right ankle and right knee disabilities.  In 
April 2005, the RO granted service connection for the 
aforementioned claims and the Veteran filed a Notice of 
Disagreement in January 2006.  In May 2006, the Veteran 
withdrew these claims.  As such, these claims are not before 
the Board.  


FINDINGS OF FACT

1.  Prior to March 28, 2006, the veteran's forward flexion of 
the lumbosacral spine was not 30 degrees or less, on use.

2.  As of March 28, 2006, the Veteran's forward flexion of 
the lumbosacral spine is to 80 degrees with pain beginning at 
30 degrees.  He also experiences functional loss in the form 
of pain and fatigability and his range of motion is reduced 
fifty percent during flare-ups.   




CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for a 
chronic lumbosacral strain have not been met prior to March 
28, 2006.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5237 (2008).

2.  The criteria for a rating to 40 percent for a chronic 
lumbosacral strain have been met as of March 28, 2006.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5237 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder. Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the extensive submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.	Veterans Claims Assistance Act

VA has met all statutory and regulatory notice and duty to 
assist provisions as to the Veteran's claim.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

A claim of entitlement to service connection consists of five 
elements, of which notice must be provided prior to the 
initial adjudication: (1) Veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  See Dingess v. Nicholson, 19 Vet. App. 473, 
490 (2006); see also 38 U.S.C. § 5103(a).  Compliance with 
the first Quartuccio element requires notice of these five 
elements.  See id.  

Prior to initial adjudication of the Veteran's claim, a 
letter dated in October 2004 fully satisfied the second and 
third elements under the duty to notify provisions.  38 
U.S.C. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 
Vet. App. at 187.

The Veteran is challenging the initial evaluations assigned 
following the grant of service connection for his chronic 
lumbosacral strain.  In cases where service connection has 
been granted and an initial disability rating and effective 
date have been assigned, the typical service-connection claim 
has been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.  Goodwin v. Peake, 22 Vet. App. 128, 136 (2008); 
Dingess, 19 Vet. App. at 484.  Further, the Veteran has 
neither alleged nor demonstrated that he has been prejudiced 
by defective VCAA notice.  Goodwin, 22 Vet. App. at 136; 
Dunlap, 21 Vet. App. at 119.  Regarding the disability 
rating, VA requested and obtained all information from the 
Veteran to support his claim and granted service connection.  
There is no indication that any other evidence exists to 
support a higher disability rating.  Thus, the VCAA's purpose 
has been affected and any error is non-prejudicial.

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  The Veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.

The duty to assist with respect to initial rating claims 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the Veteran. Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
Veteran's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 
3.327(a) (2008).

The RO provided the Veteran appropriate VA examinations in 
November 2004 and March 2006.  There are no records 
suggesting an increase in disability has occurred as compared 
to the prior VA examination findings.  There is no objective 
evidence indicating that there has been a material change in 
the severity of the Veteran's service-connected disorder 
since he was last examined.  38 C.F.R. § 3.327(a).  The duty 
to assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  VAOPGCPREC 11-95.  The VA 
examination reports are thorough and supported by VA 
outpatient treatment records.  The examinations in this case 
are adequate upon which to base a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Sanders v. Nicholson, 487 F.3d 881 
(2007).

II.	Higher Initial Rating

The Veteran contends that he is entitled to a rating in 
excess of 20 percent for his chronic lumbosacral strain.  For 
the reasons that follow, the Board concludes that an 
increased rating is not warranted.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 
38 C.F.R. § 4.1 (2008).  Separate diagnostic codes identify 
the various disabilities and the criteria for specific 
ratings.  If two disability evaluations are potentially 
applicable, the higher evaluation will be assigned to the 
disability picture that more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding 
the degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  However, the evaluation of the 
same disability under various diagnoses, known as pyramiding, 
is to be avoided. 38 C.F.R. § 4.14 (2008).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Consistent with the facts found, the rating may be 
higher or lower for segments of the time under review on 
appeal, i.e., the rating may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 
Vet. App. 505 (2007). 

Additionally, when evaluating joint disabilities based on a 
limitation of motion, VA may consider granting a higher 
rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

The Veteran is currently rated at 20 percent disabled due to 
his lumbosacral strain under Diagnostic Code (DC) 5237.  

Disabilities of the spine are rated under the General Rating 
Formula for Diseases and Injuries of the Spine (for 
Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes).  See 38 C.F.R. § 4.71a.  Ratings 
under the General Rating Formula for Diseases and Injuries of 
the Spine are made with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease.

The General Rating Formula for Diseases and Injuries of the 
Spine provides a 20 percent disability rating is assigned for 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  38 
C.F.R. § 4.71a.  A 40 percent disability rating is assigned 
for forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.  Id.  A 50 percent disability rating is assigned for 
unfavorable ankylosis of the entire thoracolumbar spine.  Id.  
A 100 percent disability rating is assigned for unfavorable 
ankylosis of entire spine. Id.

Note (2) provides that, for VA compensation purposes, normal 
forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The normal combined 
range of motion of the thoracolumbar spine is 240 degrees.  
See also Plate V, 38 C.F.R. § 4.71a.

The Veteran underwent range of motion testing at a November 
2004 VA examination.  He had flexion to 90 degrees, extension 
to 28 degrees, lateral bending to 40 degrees bilaterally, and 
rotation to 35 degrees bilaterally.  The examiner reported no 
tenderness along the lumbosacral spine and corresponding 
paravertebral muscles upon palpitation.  The examiner noted 
that the Veteran did not experience any pain or discomfort in 
his back during the test.  

A May 2005 Army National Guard treatment note indicates that 
he complained of low back pain.  The treatment note indicates 
that he experienced pain at 2 degrees and muscle stiffness in 
the low right side of his back.  

In a January 2006 VA treatment note, the Veteran complained 
of back pain and upon examination, the examiner provided that 
he had full range of motion, mild tenderness with palpitation 
of the lower lumbar region, and no significant muscle spasms.  
There were no trigger points found.  

In January 2006, the Veteran received private chiropractic 
treatment for his cervical and lumbar spine.  He reported to 
have been involved in a motor vehicle accident in December 
2005, which caused pain and stiffness in his low back.  
During the initial examination, the chiropractor noted that 
the Veteran had full flexion with pain reported in the 
lumbosacral area, and a mild decrease in extension with left 
L5-S1 pain reported.  Straight leg raises were unremarkable 
and the Kemp's test caused the patient to report left-sided 
lumbosacral pain when performed on the left.  A Yeoman's test 
revealed limited motion of the left SI joint.  His motor, 
sensory and reflex testing of the upper and lower extremities 
were unremarkable.  A spinal palpatory examination revealed 
areas of spasm and tenderness in the suboccipital, C4-T4, T8-
T10, L4-S1, trapezius bilaterally.  He was diagnosed with 
post-traumatic cervical, thoracic and lumbar 
musculoligamentous injury, which was the noted, direct result 
of the December 2005 motor vehicle accident.  The Veteran 
submitted to chiropractic treatment from January 2006 to 
April 2006, when he reported that he felt he was near to pre-
accident condition.    

During a March 28, 2006 VA examination, the examiner noted 
that the Veteran's thoracolumbar forward flexion was 0 to 80 
degrees with pain beginning at 30 degrees, located at the L5-
S1 junction.  His lumbar extension and left and right lateral 
flexion was 0 to 30 degrees with pain beginning at the end 
ranges.  His rotation to the left and the right both measured 
from 0 to 45 degrees.  There was no spasm or tenderness with 
palpitation over the thoracic or lumbar paraspinal 
musculature.  However, there was a well circumscribed area of 
tenderness over the L5-S1 junction as well as over the right 
gluteus minimus muscle.  There was no sacroiliac joint 
dysfunction noted in the examination report.  There was 
numbness down the lateral aspect of the right leg to the knee 
which mimics the patient's reported right leg discomfort.  
There were no signs of sciatic nerve irritation noted or 
facet joint irritation bilaterally at the lumbar spine.  

In August 2006, the RO forwarded the March 2006 VA 
examination report to a physician and requested that this 
physician provide a specific opinion as to whether the 
Veteran had functional loss due to his lumbosacral strain.  
This physician provided that the Veteran suffers from pain 
and increased fatigability.  While there is no weakness or 
incoordination, it was noted that the Veteran loses 50 
percent of his functional range of motion during flare-ups.  

The Veteran's assigned rating has been progressively 
increased since he filed his claim in May 2004.  In April 
2005, the RO assigned an initial noncompensable rating for 
the Veteran's lumbosacral strain as of May 2004.  In July 
2005, the RO increased the Veteran's rating from 0 percent to 
10 percent as of May 2004.  At that time, the objective 
evidence of record, including his range of motion, did not 
meet the criteria for a compensable rating; however, there 
was objective evidence of functional limitation on use and a 
10 percent evaluation was assigned.  In September 2006, the 
RO increased the Veteran's disability rating from 10 percent 
to 20 percent, as of May 2004, based upon decreased range of 
motion and the August 2006 medical opinion, which provided 
that the Veteran had functional loss of his lumbosacral spine 
due to pain and fatigability with reduced the Veteran's range 
of motion by 50 percent during flare-ups.  The Veteran has 
consistently reported that his back is more painful following 
prolonged periods of sitting, vibration from heavy equipment 
during work, bending, lifting, and twisting.  

The question presently before the Board is whether the 
Veteran is entitled to an initial rating higher than 20 
percent.  Prior to the March 28, 2006, VA examination, there 
is no evidence establishing that forward flexion of the 
thoracolumbar spine was to 30 degrees or less, or that 
favorable ankylosis of the entire thoracolumbar spine 
existed.  To the contrary, the Veteran's findings at the 
November 2004 or during VA and private treatment in early 
2006 (as described in detail, above) equate to a 20 percent 
rating only with application of Deluca and the functional 
loss regulations. 

A higher rating of 40 percent is warranted as of his March 
28, 2006, VA examination given the findings of limitation of 
forward flexion with pain beginning at 30 degrees as well as 
the August 2006 opinion establishing that he has a 50 percent 
loss in range of motion with flare-ups  See November 2006 VA 
examination report.  With the assignment of a 40 percent 
rating, the Board has already taken into consideration 
functional impairment under 38 C.F.R. §§ 4.40, 4.45, 4.59 and 
has assigned a higher rating based on objective evidence of 
"greater limitation of motion due to pain on use."  DeLuca, 
8 Vet. App. at 206.  

Even with due consideration of his most severe symptoms, 
there is no evidence of unfavorable ankylosis of the 
thoracolumbar spine.  As such, a rating in excess of 40 
percent is not warranted as of March 28, 2006.

The Board has also considered whether a referral for 
extraschedular rating is warranted.  See Thun v. Peake, 22 
Vet. App. 111, 115 (2008).  Initially, there must be a 
comparison between the level of severity and symptomatology 
of the claimant's service-connected disability with the 
established criteria found in the rating schedule for that 
disability.  Under the approach prescribed by VA, if the 
criteria reasonably describe the claimant's disability level 
and symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule; therefore, the assigned 
schedular evaluation is adequate, and no referral is 
required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 
4 Vet. App. 57, 60 (1993)(a threshold finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate is required for 
extraschedular consideration referral). 
 
The schedular evaluation for the Veteran's lumbar strain is 
not inadequate.  His complained of symptoms are those 
contemplated by Diagnostic Code 5237.  There are no symptoms 
left uncompensated or unaccounted for by the assignment of a 
schedular rating.  It does not appear that the Veteran has an 
"exceptional or unusual" disability; he merely disagrees 
with the assigned evaluation for his level of impairment.  In 
other words, he does not have any symptoms from his service-
connected disorder that are unusual or are different from 
those contemplated by the schedular criteria.  The available 
schedular evaluations for that service-connected disability 
are adequate.  Referral for extraschedular consideration is 
not warranted.  See VAOPGCPREC 6-96.  Further inquiry into 
extraschedular consideration is moot.  See Thun, supra.   
 
The Board has considered the possibility of staged ratings.  
Fenderson; Hart, both supra.  In this regard, it is noted 
that prior to March 28, 2006, the Veteran is entitlement to 
no more a 20 percent rating for his chronic lumbosacral 
strain for based upon the Veteran's decreased range of motion 
and his functional loss.  As of March 28, 2006, he is 
entitled to a 40 percent rating because his limitation of 
forward flexion with pain begins at 30 degrees and he has a 
50 percent loss in range of motion with flare-ups.  There is 
no evidence of compensable limitation of forward flexion 
prior to March 28, 2006.  

As such, the Board finds that the preponderance of the 
evidence warrants an increased rating.  Consequently, the 
benefit-of-the-doubt rule applies and the claim is granted.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).




ORDER

Prior to March 28, 2006, a rating in excess of 20 percent for 
a chronic lumbosacral strain is denied.

As of March 28, 2006, no more than a 40 percent rating for a 
chronic lumbosacral strain is granted.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


